Proceeding pursuant to article 78 of the CPLR (1) to review a determination of the New York State Department of Social Services, dated November 28, 1972 and made after a hearing, which affirmed a determination of the Nassau County Department of Social Services denying petitioner’s request for a grant to meet the cost of painting the outside trim of her home as a property repair, and (2) for alternative relief against the Village of Freeport. Determination annulled, on the law, without costs, and a new fair hearing ordered, at which petitioner’s application shall be considered de nova. In denying petitioner’s application, the respondent Social Service agencies relied on a prior denial of a request for both interior and exterior painting, despite the fact that following the prior denial and prior to the second request the Village of Freeport enacted an ordinance requiring home owners to place a protective coating of paint or other suitable preservative on the exterior wood surfaces of their homes. Furthermore, the village had informed petitioner that she was in violation of the ordinance and had asked her to comply under threat of a fine. We are of the opinion that in the light of the change of circumstances the respondent .agencies erred in relying on the first determination and not considering the new facts. Accordingly, a new fair hearing should be had at which time the application should be considered de nova. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.